OPINION OF THE COURT
FEDER, R.Y., Judge.
ABOVE MATTER is an appeal from a refusal of the County Court to enter Final Judgment for one Defendant and to thereafter award taxable costs.
*173The matter arose as a suit by the insured for wrongful cancellation of an automobile insurance policy. The carrier, Industrial Fire & Casualty Insurance Company (hereafter referred to as “Industrial”), had cancelled for non-payment of the premium. Later, the agent (“Angart”) was added. A jury trial resulted in a verdict for the insured against the agent and a verdict for Industrial and against the PlaintiiF.
The Court entered Final Judgment in favor of the insured against Angart but refused to enter a Final Judgment for Industrial and denied any claim for taxable costs of Industrial.
F.S. 57.041 provides for recovery of costs by “the party recovering the judgment”. Appellee cites the Court to Hendry Tractor Company v. Fernandez, 432 So.2d 1315 (Fla. 1983). However, that case deals with the right to recover costs of a party that wins at least one count of a multi-count complaint one party. This complaint involves a complaint against multi-parties. Both counsel have represented to the Court that there is no reported case in Florida on this issue. There is now!
Every victorious party is entitled to the identical relief; i.e., judgment and costs.
Therefore, this Court reverses the denial of Industrial’s motion for the entry of Final Judgment in its favor, remands for the entry of such a Final Judgment and for the purpose of the trial Court’s review of the motion for costs and determination of which costs are properly taxable by Industrial against Appellee.